TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 3, 2014



                                      NO. 03-13-00210-CV


   Texas Medical Board and, in their Official Capacities Only; Irvin E. Zeitler, Jr., D.O.;
    President, Marl Robinson; Executive Director, Michael Arambula, M.D., Pharm.D.;
  James Scott Holliday, D.O.; and Carlos L. Gallardo, Members of the Board, Appellants

                                                 v.

                              Benjamin Wiseman, M.D., Appellee




           APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
             DISMISSED AS MOOT -- OPINION BY JUSTICE PURYEAR


This is an interlocutory appeal from the order signed by the trial court on March 22, 2013.

Having reviewed the record, it appears to the Court that nothing is presented for review.

Therefore, the Court dismisses the appeal as moot. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 3, 2014



                                       NO. 03-13-00291-CV


                              Benjamin Wiseman, M.D. Appellant

                                                  v.

  Texas Medical Board and, in their Official Capacities Only; Irvin E. Zeitler, Jr., D.O.;
   President, Marl Robinson; Executive Director, Michael Arambula, M.D., Pharm.D.;
  James Scott Holliday, D.O.; and Carlos L. Gallardo, Members of the Board, Appellees




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 22, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.